DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/ 5/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with newly identified prior art, thus rendering the Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5, 7, 9-10, 13, 15, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOKMAN et. al. (US 20180302343 A1, Lokman hereinafter) in view of NAKANO et. al. (US 20180070262 A1, Nakano hereinafter),  Xu et. al. (US 20180083968 A1, Xu hereinafter) and  Sawant et. al. (US 20170034129 A1, Sawant hereinafter). 
Lokman discloses the following:

With respect to independent claims:

Regarding claim 1,  A method of processing a packet, the method comprising:
receiving, by a route server (e.g. Fig. 1, orchestrator 101 in combination with controller 102 is associated with the route server. In addition, “In one embodiment, the SDN controller knows the complete topology of the network with the physical and virtual resources and their associations; it has to receive information about the location and status of VNFs from the orchestrator through the system of invention. Similarly, the orchestrator knows about the status of network so that it can activate/deactivate VNFs according to current network conditions” [0067]. Furthermore, “Route determination 611 calculates best routes for data flows when there is service chaining and stores these routes in database 671. In turn, flow table 614 generates flow tables, stores them in database 694 and sends them to network switch(es) 116 using an interface such as OpenFlow. When switch 116 forwards a request for a route for a specific data flow by )from a virtual network function (VNF) (e.g. VNF-A of Fig. 2B is considered as the VNF), VNF connectivity information (e.g. aforesaid receiving complete topology of the network with the physical and virtual resources and their associations, together with the location and status of VNFs is associated with receiving VNF connectivity information from all VNFs connected to the route server);
transmitting, by the route server, the VNF connectivity information to a gateway of a data center (e.g. “The convergence gateway may be directly connected to the orchestrator and controller so that it can receive periodic or event-driven data updates from these two systems“ [0067], which convergence gateway is associated with the gateway of a data center.  Furthermore, “FIG. 1 illustrates a simple SDN with an overlaid NFV infrastructure in which the system of invention is illustrated. The network is comprised of several VNFs actively operating in a network node (these VNFs may physically reside on the switch hardware or on adjunct servers that connect to the switch). There are three different types of virtualized network functions, namely VNF-A (Encryptor), VNF-B (Load Balancer) and VNF-C (Network Address Translator) which are distributed across three switching nodes …..Convergence gateway 100, the system of the invention, is attached to both orchestrator 101 and controller 102, with network connections 180 and 190, respectively. Hosts 131a and 131b are attached to switches 116a and 116c respectively, receiving both transport (routing) and services (NAT, Encryption, etc.) from the network” [0050]-[0051], wherein an adjunct server is considered as a host, and hosts 131a and 131b are considered as the first device and the second device respectively. Moreover, “A VNF can be placed on various devices in the network-in a data center, in a network node adjacent to a switch, or even on the customer premises” [0045]);
receiving a packet from a first device (e.g. Fig. 2B, Host 131a), the packet comprising a first header and a payload (e.g. “Let us assume that a service request is a packet flow originating from Host-1 and destined to Host-2“ [0078], which packet form the first device is considered as the first packet and as known to one of ordinary skill in the art, a packet has a payload and a header wherein the payload includes the data to be transferred and the header includes the routing information comprising the source address and the destination address), the first header comprising a source address comprising an address (e.g. “Any physical device in the network is generally identified by its type, ID/name, Medium Access Control (MAC) address, and Internet Protocol (IP) address” [0043]. Note that the header of an IP packet comprises source IP address and destination IP address of the packet, which source IP address comprises the address of the first device. Moreover, “the convergence gateway selects a routing path for at least one data flow visits at least one VNF between a source host and a destination host of the data flow,” claim 9, wherein the source host is associated with the source IP address and the destination host is associated with the destination IP address) of the first device in a virtual tenant network and a destination address comprising an address (e.g. aforesaid destination IP address comprises the address of the second device) of a second device (e.g. Fig. 2B, Host 131b) in the virtual tenant network (e.g. “Any physical device in the network is generally identified by its type, ID/name, Medium Access Control (MAC) address, and Internet Protocol (IP) address“ [0043]. Furthermore, “The NFV over SDN must map a customer/enterprise's specific overall service request to a single service or a chain of services (also known as service function chaining), and these chain of services to specific virtualized network functions and those to functions specific physical network resources (switches, hosts, etc.) on which the service will be provided” [0027], which customer’s network is considered as the virtual tenant network wherein source address is associated with the address of Host 131a and destination address is associated with the address of Host 131b);
based on the VNF connectivity information indicating the address of the first device is associated with the VNF, determining that the VNF is assigned to process the packet (e.g. “In an SDN with NFV, the data flows originated from a host (user terminal) can be classified as follows: …..b) Flows destined to a specific VNF (such as an email or web services); and c) Flows destined to another host via one or more VNFs visited along the way first (such as NAT and Firewall)“ [0052]–[0055]. Moreover, “the present invention provides a method as implemented in a convergence gateway attached to a controller that is part of a software defined network (SDN), the controller controlling a plurality of network switches that are part of the SDN, the network switches associated with one or more virtualized network functions (VNFs), the VNFs being managed by an orchestrator, with a first network switch connected to a first host and a second network switch connected to a second host, the method comprising: (a) collecting and storing data pertaining to: (i) status of the network switches and one or more links interconnecting the network switches forming a topology of the SDN, and network congestion and available capacity information on all physical and virtualized network resources of the SDN; (ii) VNFs associated with each of the network switch, and data relating to capacity and congestion status associated with each VNF; and (b) determining a routing path via any one of the following ways: (i) of at least one packet flow between the first host and second host, where the routing path traverses, as part of the packet flow between the first host and second host, at least one of the network switches and at least one of the requested VNFs” [0030], wherein the first and second switches are connected to the first and second host respectively. Furthermore, “The system of claim 1, wherein the convergence gateway selects a routing path for at least one data flow visits at least one VNF between a source host and a destination host of the data flow, wherein the at least one VNF is available only at certain network switches within the plurality of network switches” Claim 9. Note that there are multiple options in the claim and only this option is considered here);
based on the VNF connectivity information (e.g. aforesaid VNF connectivity information), adding a second header to the packet (e.g. Note that the transmission of the packet as discussed below must be preceded by determining a route to transmit the packet, which route determining is associated with adding a header comprising the source and destination of the route and is considered as the second header); 
determining a host on which the VNF is executing (e.g. “FIG. 3A illustrates network node 200 with co-resident VNF-A 201, VNF-B 202, VNF-C 203 and VNF-D 205. VNF-A 201 and VNF-B 202 reside on host 217, VNF-C 203 on host 218, and VNF-D 205 on network switch 200. Hosts 217 and 218 and the network switch are all running an OVS agent creating on-board virtual machines (VMs) which are containers on which these functions run” [0066]. Note that transmission of the packet to the host on which the VNF resides as discussed below must be preceded by determining the identity of the host);
transmitting the packet to the host (e.g. “the mediation described in this invention allows a different forwarding graph topology than simply the default routing topology, such as shortest path” [0047]. Furthermore, “In FIG. 2B, ….. Host 131a sends traffic towards Host 131b using the services of VNF-A and VNF-B along the way. Since the closest services available to Host 131a are 106a and 107a, the Forwarding Graph (FG)-2 travels towards switch 116a, and then from the switch towards 106a first, and towards 107a second, in that ordered sequence. The flow is then sent towards the final destination traversing switches 116b and 116c, in that ordered sequence” [0056]-[0057], which transmitting the packet to VNF-A is associated with transmitting the packet to the host), wherein the switch routes the packet between the first device and the host (e.g. Note that the underlined feature is different from the claimed feature and this difference will be discussed below); and 
processing the packet by the VNF (e.g. Fig 2B showing the incoming packet processed by the VNF-A and then sent out from the VNF-A, which VNF-A is the VNF).

It is noted that while disclosing the packet, Lokman is silent about the second header indicating a second destination address comprising an address of the VNF in a second network that uses different addressing than the virtual tenant network; adding a third header to the packet, the third header indicating a third destination address comprising an address of the host in a third network that uses different addressing than the virtual tenant network and the second network, and the gateway routes the packet between the first device and the host, which however had been known in the art before the effective filing date of the claimed invention as shown by  Nakano in a disclosure “COMMUNICATION APPARATUS, SYSTEM, METHOD, ALLOCATION APPARATUS, AND NON-TRANSITORY RECORDING MEDIUM” (Title), wherein “as illustrated in FIG. 2B, the storage unit 114 of the allocation apparatus 111 stores correspondence between terminal identification information (for example, an address, etc.) and an allocation destination VNF as a table structure………Since the storage unit 114 stores an IP address of the terminal and the allocation destination VNF in association with each other, the allocation apparatus 111 can determine the forwarding destination VNF of a relevant packet by using, for example, an IP address in a packet header, as the terminal identification information. In addition, the allocation apparatus 111 may hold a correspondence between the VNF and identification information of a server apparatus in which the VNF is arranged,..….., as a correspondence between terminal identification information (address) and an allocation destination VNF (a packet forwarding destination VNF) that corresponds to the carrier” [0086], wherein “in FIG. 1A, a plurality of virtual machines (VMs) on which a plurality of VNFs run may be mounted on different server apparatuses, respectively, and an allocation of traffic to a VNF may be performed on a per server basis or on a per user basis” [0081], which server is considered as the host, the user is considered as the first device and the allocation apparatus is considered as the gateway that routes the packet between the first device and the host. Furthermore, “With this configuration, a forwarding destination (….. a VNF) of a packet forwarded from a terminal after connection of the terminal is established, is determined based on transmission source address information (source IP address: IP address of the terminal) extracted from a header of the packet, and the correspondence between the terminal address and the allocation destination stored in the storage unit 114, and the packet is forwarded by the processing unit 113 to the ….. server apparatus or a virtual machine (VM) on which the corresponding VNF runs” [0087], which forwarding of the packet from the gateway to the server apparatus must be preceded by adding a header to the packet for forwarding the packet, which header is considered as the third header such that the third header indicates a destination address of the server or host, considered as the third destination address comprising the address of the host in a third network associated with servers or hosts that uses different addressing than the virtual tenant network. Moreover, “When allocating traffic to the VNF 1B, the SGW 30 selects the server apparatus 100 on which is arranged the VNF 1B (selection on a per server basis). The SGW 30 may set identification information of a virtual machine (VM) realizing the VNF 1B (or identification information of the VNF) in a frame header (packet header) or the like of the traffic and forward the traffic to the server apparatus 100B. The server apparatus 100B forwards the traffic to the destination VNF as described with reference to FIG. 11“ [0196], which SGW is associated with the allocation apparatus or aforesaid gateway, the packet header with the identification information of the VNF is the second header, wherein the second header comprises an identification or address of the VNF as the destination address, considered as the second destination address, in a second network associated with VNFs that uses different addressing than the virtual tenant network and also the third network. Thus, when a packet arrives at the allocation apparatus from the terminal, based on the source address and the correspondence table between the terminal identification information (for example, an address, etc.) and an allocation destination VNF, a destination server is determined hosting the destination VNF and the packet is routed for processing to the destination server and the destination VNF in a sequential manner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Nakano’s method of adding a second header and a third header to the packet to the packet of Lokman so that “resources for processing traffic can appropriately be allocated, and resource utilization efficiency can be improved” [0033].
It is noted further that while disclosing the packet, Lokman in view of Nakano is silent about a second source address comprising an address of a tunneling service of the gateway in the second network, which however had been known in the art before the effective filing date of the claimed invention as shown by  XU in “METHOD AND SYSTEM FOR AUTHORIZING SERVICE OF USER, AND APPARATUS “ (Title), wherein “the path is a path between the first gateway and the VNF corresponding to the service information, for example, a tunnel between the first gateway and the VNF corresponding to the service information. A source address of the tunnel is the identifier of the first gateway” [0211], which first gateway is considered as the gateway, the tunnel between the gateway and the VNF is associated with a tunneling service of the gateway, which tunneling service as known to one of ordinary skill in the art, comprises transmission of an encapsulated or tunnel packet from the gateway to the VNF via an overlay logical network for a tunnel between the gateway and the VNF considered as the second network, wherein the source address considered as the second source address comprises the address of the tunneling service of the gateway. Note that in the most commonly used IPinIP tunnel, an IP encapsulated packet is encapsulated into another IP encapsulated packet. Thus, the IP packet with first header is encapsulated into another IP packet with second header, wherein the second header comprises the second source address.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the packet of Lokman in view of Nakano with the tunneling service of Xu so that “resource utilization and working efficiency of a VNF” can be improved [0006].
Moreover, it is noted that while disclosing the packet, Lokman in view of Nakano and Xu is silent about a third source address comprising an address of the gateway in the third network, which however had been known in the art before the effective filing date of the claimed invention as shown by Sawant in “DISTRIBUTED TUNNELING FOR VPN” (Title), wherein ” The VPN gateway of the data center then tunnels the packet to its destination tunnel endpoint (a host machine) by encapsulating it (under overlay such as VXLAN). The host machine that receives the tunnel packet in turn de-capsulate the packet, decrypt the packet, and forward the decrypted data to the destination VM/application” [0005]. Furthermore, “In some embodiments, the host machines and the edge gateways of the data center communicates with each other through overlay logical networks such as VXLAN, and each host machine and gateway machine is a tunnel endpoint in the overlay logical network (a tunnel endpoint in a VXLAN is referred to as VTEP). The VPN encapsulation is removed. The edge then tunnels the encapsulated packet to the destination host machine 113” [0085]. Note that the VPN gateway of the overlay logical network of the tunnel between the VPN gateway and the host is considered as the gateway, the address of the gateway is considered as the third source address and the overlay logical network is considered as the third network.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the packet of Lokman in view of Nakano with the tunneling service of Sawant so that “higher level of security” can be obtained [0036].

Regarding claim 9, A non-transitory computer readable medium comprising instructions to be executed by one or more processors of a computer system, the instructions when executed by the one or more processors cause the computer system to carry out a method of processing a packet (e.g. “These functions described above can be implemented in digital electronic circuitry, in computer software, firmware or hardware. The techniques can be implemented using one or more computer program products. …..Some implementations include electronic components, for example microprocessors, storage and memory that store computer program instructions in a machine-readable or computer-readable medium (alternatively referred to as computer-readable storage media, machine-readable media, or machine-readable storage media)” [0092]-[0093]. Moreover, “Many of the above-described features and applications can be implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions” [0087]), the method comprising:
receiving, by a route server from a virtual network function (VNF), VNF connectivity information;
transmitting, by the route server, the VNF connectivity information to a gateway of a data center;
receiving a packet from a first device, the packet comprising a first header and a payload, the first header comprising a source address comprising an address of the first device in a virtual tenant network and a destination address comprising an address of a second device in the virtual tenant network;
based on the VNF connectivity information indicating the address of the first device is associated with the VNF, determining that the VNF is assigned to process the packet;
based on the VNF connectivity information, adding a second header to the packet, the second header indicating:
a second destination address comprising an address of the VNF in a second network that uses different addressing than the virtual tenant network; and
a second source address comprising an address of a tunneling service of the gateway in the second network;
determining a host on which the VNF is executing;
adding a third header to the packet, the third header indicating:
a third destination address comprising an address of the host in  a third network that uses different addressing than the virtual tenant network and the second network; and
a third source address comprising an address of the gateway in the third network;
transmitting the packet to the host, wherein the gateway routes the packet between the first device and the host; and 
processing the packet by the VNF (e.g. Note that the remainder of the claim is similar to claim 1 and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 17,    A computer system comprising:
one or more processors, wherein the one or more processors are configured to carry out a method of processing a packet (e.g. “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for performing or executing instructions and one or more memory devices for storing instructions and data” [0089]), the method comprising:
receiving, by a route server from a virtual network function (VNF), VNF connectivity information;
transmitting, by the route server, the VNF connectivity information to a gateway of a data center;
receiving a packet from a first device, the packet comprising a first header and a payload, the first header comprising a source address comprising an address of the first device in a virtual tenant network and a destination address comprising an address of a second device in the virtual tenant network;
based on the VNF connectivity information indicating the address of the first device is associated with the VNF, determining that the VNF is assigned to process the packet;
based on the VNF connectivity information, adding a second header to the packet, the second header indicating:
a second destination address comprising an address of the VNF in a second network that uses different addressing than the virtual tenant network; and  
a second source address comprising an address of a tunneling service of the gateway in the second network;
determining a host on which the VNF is executing;
adding a third header to the packet, the third header indicating:
a third destination address comprising an address of the host in a third network that uses different addressing than the virtual tenant network and the second network; and
a third source address comprising an address of the gateway in the third network;
transmitting the packet to the host, wherein the gateway routes the packet between the first device and the host; and
processing the packet by the VNF (e.g. Note that the remainder of the claim is similar to claim 1 and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Lokman in view of Nakano, Xu and Sawant further discloses the following (Note: unless mentioned otherwise references made below draw to Lokman):

With respect to dependent claims:

Regarding claim 2,    The method of claim 1, the method further comprising:
receiving, by the route server from each of a plurality of VNFs, respective connectivity information of each of the plurality of VNFs (e.g. aforesaid receiving complete topology of the network with the physical and virtual resources and their associations, together with the location and status of VNFs is associated with receiving VNF connectivity information from all VNFs connected to the route server); and
transmitting, by the route server, the respective connectivity information of each of the plurality of VNFs to the gateway (e.g. “The convergence gateway may be directly connected to the orchestrator and controller so that it can receive periodic or event-driven data updates from these two systems“ [0067], which update comprises connectivity information of the VNFs and precedes the gateway selecting a routing path. Furthermore, “The system of claim 1, wherein the convergence gateway selects a routing path for at least one data flow visits at least one VNF between a source host and a destination host of the data flow, wherein the at least one VNF is available only at certain network switches within the plurality of network switches” Claim 9).

Regarding claim 5,    The method of claim 1, the method further comprising:
based on the first header, determining by the VNF one or more processing rules; and performing the processing of the packet according to the one or more processing rules (e.g. “The network is comprised of several VNFs actively operating in a network node (these VNFs may physically reside on the switch hardware or on adjunct servers that connect to the switch). There are three different types of virtualized network functions, namely VNF-A (Encryptor), VNF-B (Load Balancer) and VNF-C(Network Address Translator)” [0050], which encryptor, load balancer, NAT are processing rules. Note that the first header comprises information on the type of processing rule, which is used along with the source and destination address of the first header to select the routing path to the VNF).

Regarding claim 7,    The method of claim 1, wherein the processing of the packet by the VNF comprises: load balancing (e.g. “The network is comprised of several VNFs actively operating in a network node (these VNFs may physically reside on the switch hardware or on adjunct servers that connect to the switch). There are three different types of virtualized network functions, namely VNF-A (Encryptor), VNF-B (Load Balancer) and VNF-C (Network Address Translator)” [0050]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 10,    The non-transitory computer readable medium of claim 9, the method further comprising: 
receiving, by the route server from each of a plurality of VNFs, respective connectivity information of each of the plurality of VNFs; and
transmitting, by the route server, the respective connectivity information of each of the plurality of VNFs to the gateway (e.g. Note that this claim is similar to claim 2 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 13,    The non-transitory computer readable medium of claim 9, the method further comprising: 
based on the first header, determining by the VNF one or more processing rules; and performing the processing of the packet according to the one or more processing rules (e.g. Note that this claim is similar to claim 5 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 5 applies here as well).

Regarding claim 15, The non-transitory computer readable medium of claim 9, wherein the processing of the packet by the VNF comprises: load balancing (e.g. Note that this claim is similar to claim 7 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 7 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Regarding claim 18,   The computer system of claim 17, the method further comprising:
receiving, by the route server from each of a plurality of VNFs, respective connectivity information of each of the plurality of VNFs; and
transmitting, by the route server, the respective connectivity information of each of the plurality of VNFs to the gateway (e.g. Note that this claim is similar to claim 2 except that it is a computer system claim and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 21,    The method of claim 1, wherein:
the third network comprises an underlay physical network (e.g. Nakano: Fig. 17a, the physical network connecting different server apparatus or host); 
the second network comprises a first overlay logical network (e.g. Nakano: Fig. 11, the logical network formed by virtual switches to connect to the VNFs on the server apparatus or host and the gateway); 
the virtual tenant network comprises a second overlay logical network (e.g. virtual tenant network is considered as the second overlay logical network connecting the first device and the second device); and
 the first overlay logical network services as a logical underlay network for the second overlay logical network (e.g. aforesaid first overlay logical network is a logical underlay for the second overlay logical network).

Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOKMAN in view of Nakano, Xu and Sawant as applied to claims 1, 9 and 17 above, and further in view of Tubaltsev et. al. (US 20190075050 A1, Tubaltsev hereinafter).

Lokman in view of Nakano, Xu and Sawant further discloses the following (Note: unless mentioned otherwise references made below draw to Lokman):

Regarding claim 3,    The method of claim 2, wherein the route server has a separate control plane session established with each of the plurality of VNFs, and a control plane session established with the gateway (e.g. Note that routing updates are sent by control plane sessions. Each VNF communicates with the route server using a separate control plane session to transmit the routing updates to the route server, whereas there must be a control plane session between the route server and the gateway to transmit routing updates from the route server to the gateway).

It is noted that while disclosing route server and gateway, Lokman is silent about a single control plane session established with the gateway, which however had been known in the art before the effective filing date of the claimed invention as shown by Tubaltsev in a disclosure “ROUTE ADVERTISEMENT BY MANAGED GATEWAYS” (Tile), wherein “the controller cluster 2070 transmits three separate BGP packets to the external network router 2065. Some embodiments establish three separate sessions with the external router 2065 (one for each gateway for which the controller acts as a route server), while other embodiments transmit the three BGP Updates as part of a single session” [0202], which transmission of three BGP updates as a single session is considered as the single control plane session. Note that the controller is considered as the route server and the router is considered as the gateway.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of control plane session between the route server and the gateway of Lokman with the single control plane session of Tubaltsev so that there is less overhead in the network, resulting in increased efficiency of the network.

Regarding claim 11, The non-transitory computer readable medium of claim 10, wherein the route server has a separate control plane session established with each of the plurality of VNFs, and a single control plane session established with the gateway (e.g. Note that this claim is similar to claim 3 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 19,    The computer system of claim 18, wherein the route server has a separate control plane session established with each of the plurality of VNFs, and a single control plane session established with the gateway (e.g. Note that this claim is similar to claim 3 except that it is a computer system claim and thus the same reasoning as applied to claim 3 applies here as well).

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOKMAN in view of Nakano, Xu and Sawant as applied to claims 1, 9 and 17 above, and further in view of Hyoudou (US 20190132252 A1, Hyoudou hereinafter).

Lokman in view of Nakano, Xu and Sawant further discloses the following (Note: unless mentioned otherwise references made below draw to Lokman):

Regarding claim 4, The method of claim 1, the method further comprising, subsequent to the transmitting of the packet to the host:
receiving the packet by a virtual switch of the host (e.g. “In the past, servers that host the aforementioned services would physically connect to a hardware-based switch located in the data center. Later, with the advent of the concept of `server virtualization` an access layer is created that changed the paradigm from having to be connected to a physical switch to being able to connect to a `virtual switch`. This virtual switch is only a software layer that resides in a server that is hosting many virtual machines (VMs). VMs, or containers, have logical or virtual Ethernet ports. These logical ports connect to a virtual switch. The Open vSwitch (OVS) is the commonly known access layer software that enables to run many VMs in a single server” [0011]. Furthermore, “the packet flow traverses one or more virtual switches, in a specific order according to requested service chaining, before getting out” [0065]. Moreover, “FIG. 3A illustrates network node 200 with co-resident VNF-A 201, VNF-B 202, VNF-C 203 and VNF-D 205. VNF-A 201 and VNF-B 202 reside on host 217, VNF-C 203 on host 218, and VNF-D 205 on network switch 200. Hosts 217 and 218 and the network switch are all running an OVS agent creating on-board virtual machines (VMs) which are containers on which these functions run” [0066]).

It is noted that while disclosing virtual switch, Lokman is silent about removing the third header at the host; and based on the second header, transmitting by the virtual switch the packet to the VNF, which however had been known in the art before the effective filing date of the claimed invention as shown by Hyoudou in a disclosure “COMMUNICATION CONTROL DEVICE AND COMMUNICATION CONTROL METHOD” (Tile), wherein “if there is a received packet in the virtual port 21, the virtual switch 20 searches the flow cache 23 based on the header information of the received packet (step S2). If there is a hit in the flow cache 23, the virtual switch 20 applies the action on the entry of the flow cache 23 (step S3) and performs transmission processing for transmitting the received packet (step S4)” [0077]. Note that aforesaid header information is the second header because the packet is sent from the gateway to the host on which the VNF resides, and the host is associated with the switch. Thus the switch must remove the third header (used to address the Vswitch/host) to find the second header and associated VNF before transmitting the packet to the VNF.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of using the virtual switch of Lokman with that of Hyoudou so that “it is possible to contribute to identify a virtual machine aimed at bandwidth control without imposing a high load on the virtual machine server” [0006].

Regarding claim 12, The non-transitory computer readable medium of claim 9, the method further comprising, subsequent to the transmitting of the packet to the host:
receiving the packet by a virtual switch of the host; 
removing the third header at the host; and
based on the second header, transmitting by the virtual switch the packet to the VNF (e.g. Note that this claim is similar to claim 4 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 20,    The computer system of claim 17, the method further comprising, subsequent to the transmitting of the packet to the host:
receiving the packet by a virtual switch of the host; 
removing the third header at the host; and
based on the second header, transmitting by the virtual switch the packet to the VNF (e.g. Note that this claim is similar to claim 4 except that it is a computer system claim and thus the same reasoning as applied to claim 4 applies here as well).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOKMAN in view of Nakano, Xu and Sawant as applied to claims 1 and 9 above, and further in view of Nageshappa et. al. (US 20180191597 A1, Nageshappa hereinafter).

Lokman in view of Nakano, Xu and Sawant further discloses the following (Note: unless mentioned otherwise references made below draw to Lokman):

Regarding claim 6, The method of claim 1, wherein the connectivity information is transmitted to the route server by the VNF using a protocol, wherein the protocol is a routing protocol (e.g. Note that as known to one of ordinary skill in the art, connectivity information is communicated via a routing protocol).

It is noted that while disclosing transmission of connectivity information, Lokman is silent about using a gateway protocol, wherein the protocol is border gateway protocol (BGP), which however had been known in the art before the effective filing date of the claimed invention as shown by Nageshappa in a disclosure “DYNAMIC DISTRIBUTION OF NETWORK ENTITIES AMONG MONITORING AGENTS” (Title), wherein “Monitoring agent 104A receives the message that indicates the next entity for monitoring (504). Monitoring agent 104A requests health and performance metrics from entity 106A (506). In typical operation, entities 106 operate in a "pull" configuration. In other words, monitoring agent 104A issues a pull request to entity 106A via BGP. Monitoring agents 104 and entities 106 may interoperate using BGP in accordance with the techniques described in "BGP MPLS-Based Ethernet VPN," RFC7432, as referenced above, the entire contents of which are incorporated herein by reference. In response to the pull request, entity 106A compiles various performance and health metrics for entity 106. For example, such metrics may include information describing a hardware configuration, a software configuration, network bandwidth, connectivity, routing, and pathing information, usage statistics such as up-time, down-time, service usage, notifications, alerts, or error messages, or any combination of the foregoing“ [0061]. Note that the monitoring agent is associated with the route server and entities 106a are associated with the VNFs. Note further that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the routing protocol of Lokman with border gateway protocol of Nageshappa so that “the quality of user’s experience” improves [0002].

Regarding claim 14, The non-transitory computer readable medium of claim 9, wherein the connectivity information is transmitted to the route server by the VNF using a gateway protocol, wherein the protocol is border gateway protocol (BGP) (e.g. Note that this claim is similar to claim 6 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 6 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOKMAN in view of Nakano, Xu and Sawant as applied to claims 1 and 9 above, and further in view of Nageshappa et. al. (US 20180191597 A1, Nageshappa hereinafter).

Lokman in view of Nakano, Xu and Sawant further discloses the following (Note: unless mentioned otherwise references made below draw to Lokman):

Regarding claim 8, The method of claim 1, wherein the gateway is a network component (e.g. “As used herein, a network device such as a switch, router, controller, orchestrator, server or convergence gateway is a piece of networking component, including hardware and software that communicatively interconnects with other equipment of the network (e.g., other network devices, and end systems)” [0043]).

 	It is noted that while disclosing the gateway, Lokman is silent about a physical device, which however had been known in the art before the effective filing date of the claimed invention as shown by Nageshappa in a disclosure “DYNAMIC DISTRIBUTION OF NETWORK ENTITIES AMONG MONITORING AGENTS” (Title) wherein “FIG. 1 is a block diagram illustrating an example network 1 having a data center in which examples of the techniques described herein may be implemented” [0019]. Furthermore, “In some examples, data center 10 may represent one of many geographically distributed network data centers. As illustrated in the example of FIG. 1, data center 10 is a facility that provides network services for devices 4 of customers” [0021]. Moreover, “Software-Defined Network ("SDN") gateway 8 acts to forward and receive packets between IP fabric 20 and service provider network 6” [0023], which SDN gateway is considered as the gateway and is a hardware device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the gateway of Lokman with the physical device of Nageshappa so that the network architecture can be applied to data centers of next generation networks.

(Examiner’s Note: Even though Lokman does not explicitly disclose the gateway as a physical device, it is obvious that Lokman’s aforesaid disclosure of the gateway as a piece of networking component including hardware and software is associated with the gateway being a physical device).

Regarding claim 16,    The non-transitory computer readable medium of claim 9, wherein the gateway is a physical device (e.g. Note that this claim is similar to claim 8 except that it is a computer readable medium claim and thus the same reasoning as applied to claim 8 applies here as well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                     

/JUNG H PARK/Primary Examiner, Art Unit 2411